DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mrozowski et al. (6,561,567) in view of Stachewicz et al. (9,610,829).
Mrozowski et al. discloses a vehicle door (200) comprising a door panel (202) formed by an outer panel (214) and an inner panel (216), a door module (204) comprising a module body (224) and a window frame (222), as shown in Figure 6, and an inherent door trim coupled to an inner side of the door module, as is standard practice in the industry.  The module body (224) is rigidly coupled to the window frame (222), as disclosed on lines 6 and 7 of column 6.  Mrozowski et al. does not disclose the materials or the use of holes and injection molding to couple the module body to the window frame.  
Stachewicz et al. teaches injecting plastic resin into penetration holes of aluminum element (102) to structurally couple the plastic element (120) to the metal element (102), as shown in Figures 1, 4, and 5 and disclosed on lines 29-36 of column 6.  The holes are located at each flange (134), as best shown in Figure 5.  Similar holes (78,86) receive injected plastic resin to form buttons (76,84), as shown in Figure 3 and disclosed on lines 34-57 of column 5.  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	form the metal window frame of Mrozowski et al. from aluminum with penetration holes, as taught by Stachewicz et al.; and,
	form the module body of Mrozowski et al. from injected plastic resin, as taught by Stachewicz et al., that flows into the penetration holes to form a structural coupling when cured to reduce weight and simplify assembly.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 20, 2022